Citation Nr: 1338215	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  09-24 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit sought.

In August 2010, the Veteran presented personal testimony before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the August 2010 Board hearing, the Veteran testified he last worked in October 2008, where he had been a market manager for 36 years.  He stated he left the job because of his health.  The Veteran noted that his asthma was getting worse each year and that he was making two to four trips to the emergency room every year in relation to his asthma.  He stated he missed "very little" work because of his disabilities.  The Veteran stated that they called his leaving the job "retirement" because of how long he had worked there.  He stated he had had no other job since leaving the market manager position.  The Veteran noted that both his asthma and his sleep apnea were impacted by temperature changes.  The Veteran was asked about asthma attacks at work, and he stated he had them regularly and had to use his inhaler approximately 10 times per day.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is currently in effect for asthma, rated 60 percent; obstructive sleep apnea, rated 50 percent; posttraumatic stress disorder, rated 30 percent; epiphora and dacryocystitis of left eye, rated 10 percent; pansinusitis/rhinitis with nasal polyps, rated 10 percent; loss of sense of smell, rated 10 percent; and loss of sense of taste, rated 10 percent.  The Veteran's combined disability rating is 80 percent as of February 13, 2008, and 90 percent as of May 21, 2008.  38 C.F.R. § 4.25, Table I (2013).  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) have been met.  Accordingly, the Board must examine whether the Veteran's service-connected disabilities render him unemployable.

The Veteran has experience as a meat cutter for over 30 years and completed high school and two years of college.  He has had no other job experience during this time frame.

After having carefully reviewed the evidence of record, the Board finds that the evidence supports a finding that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  The Veteran has been unemployed since September 2008.  The record shows that during 2008 (while he was still working), the Veteran was being seen regularly by VA because of increased asthma symptoms, to include his seeking emergency treatment for these symptoms.  The Veteran had testified of this fact at the 2010 hearing.  A May 2008 VA treatment record shows that the Veteran's sleep apnea was "severe."  In June 2008, a VA examiner described the Veteran's asthma as "unstable."  February 2009 statements from co-workers describe difficulties that the Veteran was experiencing with his asthma while he was working in 2008.  The Veteran's August 2010 testimony also shows that he was having symptoms while working that were impacting his ability to work, and the Veteran stated he felt that his service-connected disabilities now prevented him from going back to work.  In February 2011, the RO granted service connection for PTSD and assigned a 30 percent rating.  This increased the Veteran's combined rating for his service-connected disabilities from 80 to 90 percent.  Finally, in an April 2011 letter from the Social Security Administration, it shows that it granted the Veteran disability benefits as of September 2008.  

Both the Veteran's statements and testimony and the evidence of record establish that it is, at a minimum, at least as likely as not that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.  Therefore, a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU rating is granted.



____________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


